Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/1/2020 has been entered.  All previous 112 rejections have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Specification
The disclosure is objected to because of the following informalities: regarding the subject matter of claims 4-6, Examiner believes that the specification lacks any detailed information regarding this embodiment of a pressure oscillation damper having both a 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible tubes claimed in claims 4-6 shown in conjunction with the flexible member must be shown (while being careful not to enter new matter) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 4 recites for the inclusion flexible tubes in some fashion with the non-flexible wall and claim 5 recites for the restraining member to be attached to the wall of the flexible tube.  While not an active claim, cancelled claim 3 had previously established that the secondary volumes were defined by the walls of the flexible tube but this is not currently the case.  In addition to no clear direction for how the tubes are situated, Examiner further notes that it is not clear from the previous arrangement of claims whether the “flexible member” provided in claim 1 should be interpreted as a tube or as a completely separate membrane/diaphragm.  Additionally, claim 1 recites for the restraining member to be attached to the non-flexible wall while claim 5 recites for the restraining member to be attached to the tube.  Does this mean the attachment takes place on the outer tube wall and the inner non-flexible wall simultaneously?  Or must the restraining member be inside of the tubing and therefore the limitation requiring the restraining member being 
Claim 8 recites “a pump having at least one inlet and at least one outlet”; however, lines 7-8 recite that the two outlets arranged in the wall are adapted to be connected to “pumping units” which makes it appear that the embodiment contemplated in claim 8 is at least a three-pump system; complicating the matter is that the first presented “pump” has its own inlet/outlet arrangement as presented in line 2; however, the subject matter in lines 7-8 recite at least two outlets that need to possibly be connected with the “at least one inlet and at least one outlet” of the previously mentioned pump.  Examiner is confused as to how this inlet/outlet connection of the first “pump” works with the “at least two outlets” mentioned later.  As such, Examiner believes that claims 8-13 have a written description issue.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "the flexible tubes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Further, claims 5-6 each recite “the flexible tube” in which it is unclear which flexible tube of the previously recited “flexible 
Also, claim 8, line 2 recites “a pump having at least one inlet and at least one outlet”; however, lines 7-8 recite that the two outlets arranged in the wall are adapted to be connected to “pumping units”.  This is somewhat confusing because it is unclear whether the first mentioned “pump” is part of the “pumping units” or an additional entity. As an added difficulty, the “pump” has its own inlet/outlet arrangement as presented in line 2; however, the subject matter in lines 7-8 recite at least two outlets that need to possibly be connected with the “at least one inlet and at least one outlet” of the previously mentioned pump.  Examiner is confused as to how this inlet/outlet connection 

Claim Objections
Claims 1-2, 4-13, 16-18 and 20 are objected to because of the following informalities:
In claim 1, line 9, the phrase “volumes,” should be changed to –volumes comprising—
In claim 1, line 13, the phrase “outlet ,” should be changed to –outlet,—
In claim 8, line 4, the phrase “a wall” should be changed to –a non-flexible outer wall—
In claim 8, line 13, the phrase “configured arranged” should be changed to –arranged—
In claim 8, line 10, the phrase “volumes, a first secondary” should be changed to –volumes comprising a first secondary—
In claim 10, line 2, the phrase “to the same outlet” should be changed to –to one of said two outlets—
In claim 16, line 2, the phrase “the protuberance” should be changed to –the at least one protuberance—
In claim 17, lines 1-2, the phrase “the protuberance” should be changed to –the at least one protuberance—
In claim 18, lines 1-2, the phrase “the protuberance” should be changed to –the at least one protuberance—

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2,736,332) in view of Fehrenbach (US 4,729,360).
Claim 1:  Simmons discloses a pressure oscillation damper (Fig. 1) that could be used in a fluid extraction system comprising a non-flexible outer wall (10/11) enclosing a main volume; at least two inlets (note one of the pairs 22/32 or 23/33), arranged in the wall and which could be adapted to be connected to fluid extraction units (Fig. 1 note screw connections for pipes/tubes in the inlets); at least two outlets (note the other of the pairs 22/32 or 23/33), arranged in the wall which could be adapted to be connected to pumping units (Fig. 1 note screw connections for pipes/tubes in the outlets), and at least one flexible member (15), arranged in the main volume so as to divide the main volume into at least two secondary volumes, a first secondary volume (one of 13/14) 
Simmons does not further disclose first/second restraining members arranged inside the first/second secondary volume, wherein the first/second restraining members are attached to the non-flexible outer wall configured and arranged to limit the bending of the at least one flexible member so as to prevent the at least one flexible member from blocking the first/second channel, respectively.  However, Fehrenbach teaches a damper assembly with a flexible member (10) and which utilizes a first restraining member (Fig. 3, 28) arranged inside a first secondary volume (11), wherein the first restraining member is attached to a non-flexible outer wall (3) configured and arranged to limit the bending of the at least one flexible member (see col. 3, lines 1-5) and which, incorporated into Simmons, would prevent its flexible member from blocking the first channel (Examiner noting the circular raised area occupying a smaller space than the secondary volume which would allow fluid to pass around its sides).  A skilled artisan would recognize the value of Fehrenbach’s restraining member on both sides of the flexible member as the damper acts bi-directionally.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include restraining members into the apparatus of Simmons as taught by Fehrenbach in order to prevent the flexible member from getting overstretched and damaged.
 Claim 2:  Simmons and Fehrenbach teach the previous limitations.  Simmons, as modified by the teachings of Fehrenbach, further teaches that the first and second restraining members are respective single protuberances (note 28 from Fehrenbach which would be incorporated into Simmons) attached to a wall (3) and arranged to project into a main volume (note 11 from Fehrenbach).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2,736,332) in view of Fehrenbach (US 4,729,360) and in further view of Tamari (US 6,039,078).
Claim 7:  Simmons and Fehrenbach teach the previous limitations.  Simmons does not disclose that the flexible member is made of silicone rubber.  However, Tamari discloses a pressure isolator and reservoir having a flexible material (note tubing 53) and teaches that that tubing can be formed of a highly elastic material such as silicone rubber and that the thickness of section 53a may be adjusted to withstand additional pressure and stress put on the material (Column 17, lines 13-20).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use silicone rubber into the apparatus of Simmons as taught by Fehrenbach as it can suitably be adjusted in thicknesses to perform in varying circumstances.  Additionally, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) .

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record 
Regarding claim 15, the prior art of record discloses or reasonably teaches a pressure oscillation damper for a fluid extraction system comprising an outer wall enclosing a main volume; a first inlet arranged in the wall and adapted to be connected to a first fluid extraction unit via a first tube; a second inlet arranged in the wall and adapted to be connected to a second fluid extraction unit via a second tube; a first secondary volume formed inside the first tube; a second secondary volume formed inside the second tube; wherein a linear length segment D of the first tube seamlessly couples to a first coupling segment of the first tube at a first distal end and seamlessly couples to a second coupling segment of the first tube at a second distal end,Atty. Docket: 2015P01006WOUS [MS-1273]Reply to Final Office action of October 8, 2020Page 7 of 13 15/760,417wherein a linear length segment D of the second tube seamlessly couples to a first coupling segment of the second tube at a first distal end and seamlessly couples to a second coupling segment of the second tube at a second distal end; however, the prior art of record does not disclose or reasonably teach in combination that the linear length segment D of the first tube is thinner relative to the first and second coupling segments of the first tube, and wherein the linear length segment D of the second tube is thinner relative to the first and second coupling segments of the second tube, and wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746